OPINION of the Court, by
Ch. J. Boyle.
The person on whose information a prosecution upon a recognizance to keep the peace has been instituted, is not required by law to be made a party to the prosecution, nor subject to pay the costs upon the failure of the prosecution. It seems therefore, that Ashby was unnecessarily made a party in the writ of error and ought sot to be subject to the payment of costs.
*243Wherefore it is considered that the former judgment of this court, so far as it relates to the costs be annulled and set aside, and that ⅛ other respects it stand unaltered and affirmed.